Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/2/2021.  
Claims 1-12, elected claims, are pending and are presented for examination.  Claims 13-20 are withdrawn by applicant’s election.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 1 recites “a first array of inverters; a second array of inverters spaced from the first array of inverters and defining a plenum therebetween” and “a crossover bus bar spanning the plenum and electrically connecting the at least one first inverter to the at least one second inverter”. 
Fig. 6 only shows a plenum 144 but no inverters shown with a plenum therebetween.  No drawing shows above features. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims 3-5 recite “first horizontal bus bar” and “second horizontal bus bar”.  It is vague and indefinite.  
Applicant describes (Figs. 3, 6) said first horizontal bus bar and second horizontal bus bar as vertically elected plates (108) extended from said the first and 
Example reference is made to Wagner et al (US 20130215573) and Saka et al (US 5742005).  Wagner discloses laminated bus bas 400 (Fig. 5) and describes [0028] vertical laminated bus segment for the bus segment extending vertically along a cooling channel wall.  Saka shows (Figs. 3-4, 8) bus bas 20 and describes (C.2, L.45; C.4, L.60) a bus bar (20) extending vertical direction.  
Claims 6-10 are dependents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 6160696 A, IDS). 
As for claim 1, Bailey discloses an inverter drive assembly (C.3, L.51-52; C.4, L.40-49; C.5, L.64-65), comprising: 
at least one first inverter (112, Figs. 8-9 and 12-13, refer inverters 22 in Figs. 2-4); 
at least one second inverter (512) spaced from the at least one first inverter and defining a plenum (space as in Figs. 8-9) therebetween; and 
a crossover bus bar (130, 132, 532 integral) spanning the plenum and electrically connecting the at least one first inverter to the at least one second inverter, 
the crossover bus bar including a first laminated bus section (132, Fig. 9 shows laminated) electrically connected to the at least one first inverter (112), a second laminated bus section (532) electrically connected to the at least one second inverter (512), and 
a solid bus connection (130) interconnecting the first laminated bus section with the second laminated bus section, 
wherein the at least one first inverter and the at least one second inverter are configured to drive one or more electrical loads (motors 24 for wheels traction, refer Fig. 2). 


As for claim 2, Bailey discloses the inverter drive assembly of claim 1, wherein: the solid bus connection (130, Figs. 8-9, 12) includes a positive interconnecting bus bar (421) and a negative interconnecting bus bar (423) both extending between the first laminated bus section and the second laminated bus section. 

As for claim 3, Bailey is silent to explicitly describe a first horizontal bus bar coupled to a distal end of the first laminated bus section and a second horizontal bus bar coupled to a distal end of the second laminated bus section.  However, applicant describes (Figs. 3, 6) said first horizontal bus bar and second horizontal bus bar as vertically elected plates (108) extended from said the first and second laminated bus sections (124, 126), respectively.   
In similar interpretation, Bailey discloses (see Figs. 8-9, 12-13) a first horizontal bus bar (extended portion in arrow) coupled to a distal end of the first laminated bus section and a second horizontal bus bar (same portion in arrow in opposite side) coupled to a distal end of the second laminated bus section. 


    PNG
    media_image1.png
    225
    300
    media_image1.png
    Greyscale

As for claim 4, Bailey discloses (see Fig. 8) a first capacitor bank (114) electrically connected to the first horizontal bus bar; and a second capacitor bank (114 in opposite side) electrically connected to the second horizontal bus bar. 
As for claim 5, Bailey discloses (see Fig. 8) at least one first vertical bus bar (vertical section of bus bar as fixed by 135) (at least electrically) coupled to the first horizontal bus bar and extending substantially vertically therefrom; and at least one second vertical bus bar (same portion in opposite side) coupled to the second horizontal bus bar and extending substantially vertically therefrom. 

As for claims 11-12, Bailey discloses a vehicle (refer Fig. 1 as background) comprising: the inverter drive assembly of claim 1; and the one or more electrical loads, the one or more electrical loads comprising at least one motor (see claim 1 rejection); and wherein the vehicle is a rail vehicle (refer Fig. 1 as background).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Young et al (US 20140077611 A1, IDS). 
As for claim 7, Bailey teaches the inverter drive assembly of claim 6, wherein Bailey is not clearly teach the at least one first/second inverter is electrically coupled to the at least one first/second vertical bus bar.  Young teaches the at least one first/second inverter (12) [0004] is electrically coupled to the at least one first/second vertical laminated bus bar (35, Fig. 2) [0025] wherein inductance is sufficiently low [0008-0009]. It would have been obvious before the effective filing date of the claimed 
As for claim 8, Young teaches a plurality of rectifiers (“DC power converter”) [0004] electrically connected to the crossover bus bar via at least one rectifier bus bar (respective bus bar for rectifiers (“DC power converter”)). 

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10454349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason.
The only difference is “at least one first inverter; at least one second inverter” in the instant application while U.S. Patent No. 10454349 B2 recites “a first array of inverters; a second array of inverters”.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have at least one inverter from an array of inverters.  

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10454349 B2 in view of Bailey et al (US 6160696 A).  
The claim 1 of U.S. Patent No. 10454349 B2 does not recite “the one or more electrical loads, the one or more electrical loads comprising at least one motor”.  Bailey teaches a vehicle comprising an inverter drive assembly with one or more electrical loads; and the one or more electrical loads, the one or more electrical loads comprising at least one motor; wherein the vehicle is a rail vehicle.  It would have been obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834